DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Priority
The current claim of priority to application serial no. 14/490,630 is improper because that application and this application were never copending.  Applicant should claim priority to application serial no. 16/801,541.
This application discloses and claims only subject matter disclosed in prior application no. 16/801,541, filed 2/26/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Abstract
The abstract filed 2/14/2022 is objected to because the first sentence is a sentence fragment (make sure each sentence is a grammatically complete sentence).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, “vertically” should be followed by “downward in a body of liquid” or the like to clarify that the object is being driven downward in liquid to increase potential energy.  Also,   Appropriate correction is required.
Claims 2-7 are objected to because of the following informalities:  in the first line of each claim, “where” should be changed to “wherein.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claims 2 and 3 cannot be ascertained because adding the claimed massive object in claim 2 or the cable in claim 3 renders each claim indefinite. Claims 2 and 3 are indefinite because the specification appears to describe two different systems, one with a cable and one with a gear and rack, and furthermore, one with a massive object and one with a buoyant object.  However, claim 3 combines them, so it is not clear exactly what Applicant is attempting to claim (See claim 1 with a buoyant object and gear/rack vs. claims 2 and 3 with a massive object and pulley/cable).  It’s not exactly clear how the Office should interpret claims 2 and 3.  Claim 4 is rejected due to dependency on claim 3.
 Note that the term “massive” is not considered indefinite, as such has merely been considered to be a relatively large object suitable for use in the invention, which is reasonably clear enough to understand what is being claimed.  In other words, “massive” as claimed does not denote any particular size of object but rather one having a size that will be recognized as suitable for use with the invention claimed.

Allowable Subject Matter
Aside from the issues described above, claim 1 appears allowable.  Claims 5-7 depend from claim 1 and would be allowable on that basis.

Reasons for Allowance
In claim 1, the recitation of “where the first shaft is operably connected to the power take off shaft of a diesel locomotive,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Morgan US 20100107627 teaches pulling a buoyant object underwater to store energy (Figs. 9-11 and description therefor).  Huang et al. US 20120280515 teaches a similar drivetrain and energy take off system (Figs. 2A and 2B).  La Stella et al. US 4599858 teaches a similar rack and gear system (Figs. 1-2).  However, no reference teaches the limitation quoted above in combination.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 100658957 teaches a similar device for storing energy in the form of compressed air to drive a locomotive (e.g., see Fig. 5 and description therefor), but it also fails to teach the limitation quoted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746